After further reconsideration of the previous Office Action dated 05/14/2021, the Examiner is hereby withdrawn the previous Office Action in favor of the instant Office Action.  

	Specification
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, as the specification, as originally filed, does not provide support for the new matter as now claimed.  The specification as filed does not provide support for “the fourth panel is secured in face contacting relationship to the second wall” as in claim 16 in combination with claims 12, 13, 14, and 15.  It appears in the instant specification and drawings such as Figure 5 shows support for all the limitations of claims 12, 13, 14, and 15, but does not show the limitations of claim 16 in combination with claims 12, 13, 14, and 15.  

Claim 16 is rejected under pre-AIA  35 USC 112, first paragraph, for the reasons set forth in the objection to the specification

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stone (4,095,735).  Stone discloses a carton (2; Figs. 1-5) for packaging one or more articles, the carton comprising a plurality of walls (1, 3, 5, 7) define an interior of the carton, the plurality of walls including first (5) and second (7) opposing walls, and at least one partition structure (the first partition structure (28) from the left as shown in Fig. 4) which divides, at least in part, the interior of the carton into a plurality of cells (4) with each cell for receiving an article.  The at least one partition structure extending between the first wall and the second wall, and the at least one partition structure comprising a first panel (26) formed at least in part from the first wall, and a second panel (27) formed from the second wall to define at least part of a window (52) in the .
As to claim 13, Stone discloses the at least one partition structure comprises a first partition structure, and the carton further comprises a second partition structure (the second partition structure (28) from the left as shown in Fig. 4) that at least partially segregates the interior of the carton.
As to claims 14 and 15, Stone further discloses the second partition structure comprises a third panel (26) formed at least in part from the first wall and the third panel is hingedly connected to the first wall and is folded to extend toward the second wall.
 
Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson, Jr. (2,739,735; hereinafter Anderson).  Anderson discloses a carton (Figs. 3-4) for packaging one or more articles, the carton comprising a plurality of walls (1, 2, 17; 6, 7; 8, 9) define an interior of the carton, the plurality of walls including first (1, 2, 17) and second (8, 9) opposing walls, and at least one partition structure (the first partition structure (11, 18, 19) from the left as shown in Fig. 4) which divides, at least in part, the interior of the carton into a plurality of cells (Fig. 4) with each cell for receiving an article.  The at least one partition structure extending between the first wall and the second wall, and the at least one partition structure comprising a first panel (18, 19) formed at least in part from the first wall, and a second panel (11) formed from the second wall to define at least part of a window (Fig. 2) in the second wall.  The first panel is hingedly connected to the first wall and extended toward the second wall .
As to claim 13, Anderson discloses the at least one partition structure comprises a first partition structure, and the carton further comprises a second partition structure (the second partition structure (11, 18, 19) from the left as shown in Fig. 4) that at least partially segregates the interior of the carton.
As to claims 14 and 15, Anderson further discloses the second partition structure comprises a third panel (18) formed at least in part from the first wall and the third panel is hingedly connected to the first wall and is folded to extend toward the second wall.
As to claims 16 and 17, Anderson further discloses the second partition structure further comprises a fourth panel (19) hingedly connected to the third panel (18) and the fourth panel is secured in face contacting relationship to the second wall (the partition 11 is part of the second wall (8, 9)) and the fourth panel is formed at least in part from the first panel.

Allowable Subject Matter
Claims 1-11 are allowed.

	Response to Arguments

Applicant's arguments with respect to the double patenting rejection in the remarks dated 08/16/2021 have been considered but are deemed to be moot in view of the new grounds of rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736